Citation Nr: 0910056	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to April 1975.  
He died in December 2005.  The appellant is the widow of the 
Veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for service connection for cause of the Veteran's 
death.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the time of his death, the Veteran was service connected 
for recurrent left shoulder dislocation, status post 
arthrotomy (non-dominant), evaluated at 30 percent; major 
depressive disorder associated with recurrent left shoulder 
dislocation, status post arthrotomy (non-dominant), evaluated 
at 70 percent; and had been granted individual 
unemployability.  See November 2003 Rating Decision.

The appellant claims the Veteran's service-connected 
disability of depression caused his death or contributed to 
it.

The Veteran's death certificate lists the immediate cause of 
the Veteran's death to have been sudden cardiac death, which 
was due to probable coronary artery disease.  Chronic smoking 
was also listed as another significant condition contributing 
to death.  

The claims file contains two opinions from two VA 
practitioners who both personally treated the Veteran for 
years prior to his death.  The VA psychologist believed the 
Veteran's severe depression and stress caused in great part 
the cardiac failure of the Veteran; however the Internist 
found it much more likely than not that the Veteran's heart 
disease was not related to his depression and shoulder.   

The Board also notes that within the VA treatment records for 
2005, there are several references to the Veteran having 
completed a treatment program at "Pathways" and having been 
incarcerated in the county jail of Sedelia, Missouri, or the 
jail in Petis County, Missouri, for 120 days.  See May 2005 
VA Telephone note and June 2005 CO-Telephone Triage note.  
These telephone entries record that Veteran's medication was 
adjusted by prison staff for his time there.  However, 
neither treatment reports from the Veteran's attendance at 
the "Pathways" program nor any medical reports from the 
medical personnel assigned to the jail facility have been 
included in the claims folder.  As these records may have 
information bearing on the Veteran's health in the year that 
he died, they may be relevant and should be obtained for 
inclusion in claims file.

The Board also notes that there is a gap in the VA treatment 
records included in the claims file.  There are no records 
dated after December 2003 until March 2005.  All relevant VA 
treatment records, especially those in 2005, must be obtained 
and incorporated into the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and to ask her 
to provide the name of the jail, and its 
address if possible, where the Veteran was 
incarcerated in 2005, and the full name 
and address of the "Pathways" treatment 
program which the Veteran attended in 2004 
or 2005.  After securing any necessary 
consent for release of information 
authorization, obtain any such treatment 
records that have not previously been 
associated with the VA claims folder.  If 
the records are unavailable, a negative 
reply should be obtained and associated 
with the claims file and the appellant 
should be so informed.  All correspondence 
regarding these records must be associated 
with the claims file.  Compliance with the 
provisions of 38 C.F.R. § 3.159(c)(1) 
(2008) is required.

2.  After the above listed medical reports 
have been accounted for, transfer the 
claims file to a cardiologist or other 
appropriate individual (hereinafter 
referred to as an examiner) for an 
addendum opinion.  The examiner should 
note that the claims file was in fact 
reviewed. 

The examiner should opine whether it is at 
least as likely as not (i.e., at least a 
50 percent probability or more) that the 
Veteran's death is related to service, or 
the Veteran's service-connected depression 
primarily caused or substantially or 
materially combined to cause, or aided or 
lent assistance to the production of 
death.  The examiner should also attempt 
to reconcile the conflicting opinions by 
the VA psychologist and the VA internist.  

All opinions expressed must be accompanied 
by a complete rationale.

3.  Ensure that the appellant has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death. If the 
benefit sought in connection with the 
claim remains denied, the appellant and 
her representative should be provided with 
an appropriate Supplemental Statement of 
the Case and given the appropriate time 
period within which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



